                        UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

SEVEN NETWORKS, LLC,

                     Plaintiff,                   CIVIL ACTION NO. 2:17-CV-442-JRG
                                                  LEAD CASE
v.
                                                  PATENT CASE
GOOGLE LLC,
                                                  JURY TRIAL DEMANDED
                     Defendant.




                SEVEN AND GOOGLE’S STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, SEVEN Networks,

LLC, and Defendant, Google LLC, hereby stipulate to the dismissal of the action. All claims of

infringement that Plaintiff raised or could have raised in this action are dismissed WITH

PREJUDICE. All claims, defenses, or counterclaims that Defendant raised are dismissed

WITHOUT PREJUDICE.




                                            –1–
Dated: February 8, 2019

Respectfully submitted,

/s/ Max Ciccarelli
Bruce S. Sostek
   State Bar No. 18855700
   Bruce.Sostek@tklaw.com                    Samuel F. Baxter
Max Ciccarelli                                 Texas State Bar No. 01938000
   State Bar No. 00787242                      sbaxter@mckoolsmith.com
   Max.Ciccarelli@tklaw.com                  MCKOOL SMITH, P.C.
Herbert J. Hammond                           104 E. Houston Street, Suite 300
   State Bar No. 08858500                    Marshall, Texas 75670
   Herbert.Hammond@tklaw.com                 Telephone: (903) 923-9000
Richard L. Wynne Jr.                         Facsimile: (903) 923-9099
   State Bar No. 24003214
   Richard.Wynne@tklaw.com                   Theodore Stevenson, III
J. Michael Heinlen                             Texas State Bar No. 19196650
   State Bar No. 24032287                      tstevenson@mckoolsmith.com
   Michael.Heinlen@tklaw.com                 Eric S. Hansen
Adrienne E. Dominguez                          Texas State Bar No. 24062763
   State Bar No. 00793630                      ehansen@mckoolsmith.com
   Adrienne.Dominguez@tklaw.com
                                             MCKOOL SMITH, P.C.
Justin Cohen
                                             300 Crescent Court, Suite 1500
   State Bar No. 24078356
                                             Dallas, Texas 75201
   Justin.Cohen@tklaw.com
                                             Telephone: (214) 978-4000
Vishal Patel
                                             Telecopier: (214) 978-4044
   State Bar No. 24065885
   Vishal.Patel@tklaw.com
Nadia E. Haghighatian
   State Bar No. 24087652
   Nadia.Haghighatian@tklaw.com
Austin Teng
   State Bar No. 24093247
   Austin.Teng@tklaw.com
Natalie M. Cooley
   State Bar No. 24079912
   Natalie.Cooley@tklaw.com
Matthew Cornelia
   State Bar No. 24097534
   Matt.Cornelia@tklaw.com
THOMPSON & KNIGHT LLP
One Arts Plaza
1722 Routh St., Suite 1500
Dallas, Texas 75201
214.969.1700
214.969.1751 (Fax)

                                  ATTORNEYS FOR PLAINTIFF
                                   SEVEN NETWORKS LLC

                                           –2–
Dated: February 8, 2019    Respectfully submitted,

                            /s/ Charles K. Verhoeven w/ permission
                            Sean S. Pak
                            seanpak@quinnemanuel.com
                            Brian E. Mack
                            brianmack@quinnemanuel.com
                            Jonathan Tse
                            jonathantse@quinnemanuel.com
                            Charles K. Verhoeven
                            charlesverhoeven@quinnemanuel.com
                            QUINN EMANUEL URQUHART &
                            SULLIVAN, LLP
                            50 California Street, 22nd Floor
                            San Francisco, CA 94111
                            Tel: 415-875-6600
                            Fax: 415-875-6700

                            Patrick D. Curran
                            patrickcurran@quinnemanuel.com
                            QUINN EMANUEL URQUHART &
                            SULLIVAN, LLP
                            51 Madison Avenue, 22nd Floor
                            New York, NY 10010
                            Tel: 212-849-7000
                            Fax: 212-849-7100

                            Lance Yang
                            lanceyang@quinnemanuel.com
                            Miles D. Freeman
                            milesfreeman@quinnemanuel.com
                            QUINN EMANUEL URQUHART &
                            SULLIVAN, LLP
                            865 S. Figueroa Street, 10th Floor
                            Los Angeles, CA 90017
                            Tel: 213-443-3000
                            Fax: 213-443-3100

                            Michael E. Jones
                            State Bar No. 10929400
                            mikejones@potterminton.com
                            POTTER MINTON LLP
                            110 N. College Avenue, Suite 500
                            Tyler, TX 75702
                            Tel: 903-597-8311
                            Fax: 903-593-0846

                            ATTORNEYS FOR GOOGLE LLC

                          –3–
                                   CERTIFICATE OF SERVICE

     I certify that on February 8, 2019, the foregoing document was filed with the Clerk of the

Court using CM/ECF, which sent notification of the filing to all counsel of record.


                                                                   /s/ Max Ciccarelli
                                                                    Max Ciccarelli




                                              –4–
